Opinion by
Keefe, J.
In accordance with stipulation of counsel and following the decisions cited, the following allowances were made to compensate for the weight of the inedible substance on the outside of the cheese: (1) 2)4 percent for the cheese marked “A” and “C” on the invoices similar in all material respects to the cheese the subject of Mattia Locatelli v. United States (T. D. 49302), Abstracts 41794 and 42146, Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), Mattia Locatelli v. United States (T. D. 48284), and Abstract 50694; and (2) 1 percent *273for the cheese marked “B” on the invoices similar to that the subject of Mattia Locatelli v. United States (T. D. 49389) and Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706). The protests were sustained to this extent.